J. S06014/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: M.H.G., A MINOR :             IN THE SUPERIOR COURT OF
                                    :                  PENNSYLVANIA
                                    :
APPEAL OF: L.A.L., MOTHER           :             No. 813 EDA 2014

                Appeal from the Decree entered February 5, 2014
              In the Court of Common Pleas of Philadelphia County,
    Family Court, at No(s): CP-51-AP000222-2013; FID #51-FN-002419-2011


IN THE INTEREST OF: M.C.G., A MINOR :             IN THE SUPERIOR COURT OF
                                    :                  PENNSYLVANIA
                                    :
APPEAL OF: L.A.L., MOTHER           :             No. 814 EDA 2014

                Appeal from the Decree entered February 5, 2014
              In the Court of Common Pleas of Philadelphia County,
    Family Court, at No(s): CP-51-AP000223-2013; FID #51-FN-002419-2011

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

DISSENTING STATEMENT BY FITZGERALD, J.:               FILED MARCH 05, 2015

        I agree with the majority that the trial court did not abuse its

discretion in finding grounds for termination under 23 Pa.C.S. § 2511(a)(2).

        However, I respectfully disagree with the majority’s conclusions

pertaining to Subsection 2511(b). As the majority states, there was “little, if

any” evidence presented about the bond between Mother and the Children.

My review of the termination hearing transcript reveals the following. DHS

social work service manager Sakinah Jones testified positively about the



*
    Former Justice specially assigned to the Superior Court.
J. S06014/15


bond between Children and the foster parents, and stated that termination

of Mother’s parental rights would not be detrimental to the Children.     See

N.T., 2/5/14, at 37, 39-40, 46. However, there was no question posed to

Ms. Jones, and no testimony from her, about the bond between Mother and

the Children. The sole evidence about the interaction between Mother and

the Children during visits was Ms. Jones’ testimony that the visits “appear to

be appropriate in a supervised setting.” Id. at 53. While Mother testified at

the hearing, she likewise did not testify about any bond with the Children.

      In its opinion, the trial court’s sole discussion under Subsection (b)

was the Children’s bond with their foster parents, and Ms. Jones’ testimony

that permanency and adoption were in the Children’s best interests. Id. at

5. However, the opinion was silent as to whether the Children had a bond

with Mother.

      In light of the foregoing, I would remand for the court to conduct

further evidentiary hearings and enter findings of fact and conclusion of law

on this issue. See In re of K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008)

(stating court: (1) must discern nature and status of parent-child bond,

paying close attention to effect on child of permanently severing bond; (2)

should also consider importance to child of continuity of relationships; and

(3) must consider whether natural parental bond exists between child and

parent, and whether termination would destroy existing, necessary and

beneficial relationship).



                                    -2-